~FF~~EOF~EA'LTORNEY'G~NERALOF~~A~
                           AUSTIN




Pear Stir                                          ..,




      sion next menti~mib r&a, that   it
     end oolleotad   level p~dame,    oontraoteQ
Eonorable   0. P. Lo&hart,   Page P




     no al& &se’sements~ ‘haW: sm?ipbeen needed~
     or pada .,and that. the, probabflitle6. sre~ t&&t
                        ever be'necided.
     no eaaesamentavi.l.l.
           “Xq 1941. the Dompauy:snanded its aliar-
     ter anix, br-lay   80’as to ‘prvvlde .that
     thenosf&th    It oodld opera?% 88’8. legal
     reserve iriutual. oomgmy; But it la stated
     in the ‘Mm.ndod’eharter and.by-laws that the
     amailments ‘were eff beted ,by the. Oompahy
     without $bandoning.Its~right     to operate
     utqdei the other proe~,ai6ne .oi GsJiforni~
     law uuder pihiah pr+vZouslg it had ‘been: ,tiy
     ear orsted, lioansed and operatiingg ana
     tha e further operations   should be nith-
     out &wgirrg or affecting      In shy wag the,
     old out stEinding poLieiee .
           *It Is etated, that slnoe the amend-
     ment a&l polloisa   ,pow ‘fesuad, an& to be
     issued in the rutu.26, are to be without
     aaseeambnt poyera and upon the level pram-
     ium, legal reserve ba,sis,’ providi.ng fok
     unalterable  sma oertalu In benefits.
                                                               520’




        ‘We enoloa~+ hazewith &a-oer$iiied oopy of
        9hq66~   aa amandatland Bp4aw8 as amenbaa,
        whi,ah we iek   you ts PebUn     6e w   with polir
        epiaien a8 to whe6har wdaP this plan OS
        OQaqa6irm 6hfS ~qmkpanycan 1awfuU.y .bS ad-
        JtQe& to Texas as a mutwl ooapanp ‘opbrit
        Fos on the old line ox? Legal rsrerve .ba~im*
        under   ow ,br+la     475717.”

             A%W.sle’ 6757, VQPIIM~~Annotated         Tetis
GtrtZ    Statubw ;, reada sis foli6wal

               “No maoh. ftirei@~ life forrur&ee aim-
         panes, or ~3.We and aoaident,     bealth~aixd ao1
         oidan6, or ~life; health ana aaoident
         inmarana~~ oompqny, shall traneaot any
         bW&ien~ of inmrauae ia thl8 State, uulers
         swh aompaqp ia poeserasd oi at leaat me
         hundred thousand dollara of aotual~paid~ up
         sash 5oney oapftal invested ia uuah tae’au-
         rlbiaa ae~provlded under the laws of the
         Btrafe, tiamitory   Or oomtry Of its oree6ion.
         JYa.mutW1 life ~inouranae OP auoidant izmm-
         anae OaplPWi or llia.and       aeoident,    health
         and aooidant,, o$ l.ir?, health and aooldent
         iuaurataoe ‘ocm~paxty operatfng on the old’lina
        -of legal meerre     basis, ahall traneaet any
         b+aineas or ineu~~oa       in thtrr State, unleae
         euoh aampesy Is posaeesed of at leant one
         hundred t+oueand dollare of net eurplw
         aaeet~s Invested in seaurities      provided    ror
         udar the Lawa of the State,        terri6org    or
         oow6ry of its oreation.*
          ‘After a ,aareiul examination of the
oharter and by-laws rubnltted UB by you with
~eforanoa to the above named oompa~y it ie ‘hour
                                                          521




opinian that sw,h ampany aan be Iawreallq admIttea
WTamaa aa a mutual wmgany 0 6Pabing an the old
Una as .lagaZ reoono baris uni ar Artfola~ 4757,
Vu, A* @I. 8:,) 10 it posroroas wla not etlrplu8 r*
@xed.by.~Arttele     4737, and ir not othemiaa
air~mL&fied.
          We are retuning   herewith the instPoment8
you sent w   with raiesanea to.ttil8 matbar.




                                        Wm. a. Paoning;
                                              Aeaistent




                 ATTORl?EY GENERAL 03 !J!ms